Citation Nr: 1438968	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-49 097	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for osteoarthrosis patellofemoral and medial joint compartments, with limitation of motion and painful motion of the left knee.

2. Entitlement to a disability rating in excess of 10 percent for left knee medial and lateral meniscal degeneration with tear, status post anterior cruciate ligament reconstruction and arthroscopy meniscus debridement.

3. Entitlement to service connection for a low back disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1993.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2008 and January 2010 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania, and Cleveland, Ohio, respectively.  Jurisdiction rests with the RO in Cleveland, Ohio, from which the appeal was certified.

The issues of entitlement to service connection for sleep apnea and whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a right shoulder disability have been raised by the record but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is remanded.


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the evidence demonstrates that the Veteran's left knee lateral instability resulted in slight impairment.

2. Throughout the pendency of the appeal, the evidence demonstrates that the Veteran's left knee disability involved nonunion of the tibia and fibula, with loose motion that required a brace.

3. The probative evidence demonstrates that degenerative disc disease and osteoarthritis manifested to a compensable degree within one year of discharge from active duty.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for lateral instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

2. The criteria for a disability rating in excess of 40 percent for impairment of the tibia and fibula of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

3. The criteria for service connection for degenerative disc disease and osteoarthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claim of entitlement to service connection for a low back disability.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.  

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the remaining issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in April 2007 and July 2008 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, identified private treatment records, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his claim for an increased rating for his left knee disability in May 2009, and pursuant to the Board's June 2013 remand, he underwent additional VA examination in July 2013.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Left Knee Disability

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2013).  

For the period on appeal, the Veteran's service-connected left knee disability is rated as 10 percent disabling under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  Id.  

The Veteran's service-connected left knee disability also has a separate
40 percent disability rating under Diagnostic Code 5262 for impairment of the tibia and fibula and painful limitation of motion.  Id.  Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants 10 percent, malunion with moderate knee or ankle disability warrants 20 percent, and malunion with marked knee or ankle disability warrants a 30 percent disability rating.  Id.  A 40 percent disability rating is provided for nonunion of the tibia and fibula, with loose motion that requires a brace.  Id. 

A March 2009 VA orthopedic note shows the Veteran was only able to walk half a block.  Examination revealed a moderate left antalgic gait.  He had mild varus alignment of his knee with no lateral thrust with weight bearing, and he had a small effusion in his knee.  He had a virtual full range of motion, and there was tenderness over the medial joint line with palpable osteophytes.  The left knee was stable with a negative drawer sign.  X-ray examination in July 2008 revealed narrowing of the medial compartment with some osteophytosis and slight medial shift of the femur on the tibia.  The impression was fairly advanced posttraumatic arthritis in the left knee.  A May 2009 VA physical therapy consult shows the Veteran was trained with a single post cane for a left knee injury.  An additional May 2009 VA treatment record shows the Veteran reported his knee swelling and buckling on him.  His range of motion was from full extension to 110 degrees flexion.  The knee appeared to be stable through varus, valgus, and anterior drawer testing.  There was only mild tenderness to palpation and minimal effusion.  

On VA examination in May 2009, the Veteran reported symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and constant effusions.  He also reported warmth, redness, swelling, tenderness, and episodes of dislocation and locking several times a week.  He stated that he experienced severe flare-ups weekly that lasted from three to seven days.  The Veteran was unable to stand for more than a few minutes or walk for more than a few yards.  He always used a cane and a brace.  His gait was antalgic, with fair propulsion.  There was no loss of a bone or part of a bone and there was no inflammatory arthritis.  Physical examination revealed tenderness, weakness, guarding of movement, grinding, and clicks or snaps.  There was no crepitation, mass behind the knee, instability, or bumps consistent with Osgood-Schlatter's Disease.  There was patellar abnormality and meniscus abnormality.  There was objective evidence of pain with active motion and flexion was from three to 88 degrees while extension was limited by three degrees.  There was objective evidence of pain following repetitive motion and additional limitations after repetition, with pain being the most important factor.  After repetitive motion, flexion was from five to 80 degrees and extension was 80 to five degrees.  X-ray examination revealed postoperative changes in the left knee with tricompartmental osteoarthrosis and moderate narrowing of the medial compartment, unchanged.  The Veteran reported that his left knee disability severely affected chores, shopping, traveling, bathing, dressing, toileting, and grooming, and prevented activities such as exercise, sports, recreation, and driving. 

A September 2009 VA treatment record demonstrates the finding that until the Veteran decided have a knee replacement, he was physically unable to do any work that required standing for periods of over 10 minutes or walking greater than 50 feet.  An October 2009 VA treatment record indicates the Veteran was sleeping on the first floor of his house as he could not manage to climb the steps.  Examination revealed a moderate left antalgic limp.  The Veteran was not able to relax sufficiently to determine whether he did not have an effusion, nor could the VA physician test his patellofemoral motion.  He had a range of flexion/extension from 90 to 180 degrees.    

In September 2010, the Veteran underwent VA examination in connection with a separate claim.  The Veteran reported chronic pain, weakness, stiffness, deformity, instability, locking, lack of endurance, subluxation, swelling, and heat.  He had weekly flare-ups lasting up to three to five hours caused by prolonged standing and walking and climbing stairs.  He was able to ambulate but at a greatly reduced rate.  He wore a knee brace and used a cane intermittently.  He reported two episodes of incapacitation that occurred during cold weather.  The Veteran reported that he could perform all daily activities, stand for 10 to 15 minutes, and walk about 20 yards.  The Veteran's range of motion was from zero to 85 degrees, with pain beginning at 70 degrees.  During a flare-up or following repetitive use, the Veteran was additionally limited by pain but not by weakened movement, excess fatigability, incoordination, or functional loss.  There was no objective evidence for painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement, and the Veteran's gait was unremarkable.  There was also no functional limitation on standing or walking.  

In April 2011, the Veteran reported that his left knee hurt all the time and was more painful with walking.  He had been seen by VA for swelling of the knee that month.  In May 2012, the Veteran estimated that the maximum distance he could walk without having to stop would be one block.  X-ray examination revealed severe narrowing of the medial joint cartilage space with some osteophyte formation.  The VA physician stated the only viable alternative was a total knee replacement.  A September 2012 VA treatment record shows the Veteran reported he had spent the entire summer in pain due to his knees.  He also reported swelling of the knee.  X-ray examination in November 2012 revealed lateral subluxation of the tibia and significant narrowing of the medial joint space.  A February 2013 VA orthopedic note shows the Veteran's range of motion was approximately five degrees short of full extension to about 105 degrees.  He had tenderness to palpation and a mild effusion.  

The Veteran underwent additional VA examination in July 2013.  The VA examiner reported a diagnosis of internal derangement of the left knee.  The Veteran reported flare-ups of pain when he could not do anything and could hardly clean the house.  Left knee flexion ended at 70 degrees, with objective evidence of painful motion at 70 degrees.  There was no objective evidence of painful motion on extension.  Following repetitive testing, there was no limitation of extension and flexion was to 70 degrees.  The Veteran had functional loss in the form of less movement than normal and pain on movement.  He also had tenderness or pain to palpation for the joint line.  Strength and joint stability testing results were normal, as was medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have any residual signs or symptoms due to his 1986 meniscectomy or any other surgery.  The Veteran regularly used a knee brace.  X-ray examination revealed degenerative arthritis but no patellar subluxation.  The VA examiner opined that it was "less likely than not" that pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The VA examiner found there was no additional limitation due to pain, weakness, fatigability, or incoordination with no change in the baseline range of motion due to pain on use or during flare-ups.  The VA examiner determined that the Veteran would be able to engage in sedentary or light physical labor when considering his service-connected left knee condition.

Upon review, the Board finds the Veteran's left knee disability was manifested by subluxation and/or instability that resulted in slight impairment.  Although the Veteran reported symptoms of instability in May 2009, physical examination did not reveal any instability.  Likewise, there was no objective evidence of instability or weakness in September 2010, and in May 2011, the Veteran's knee was stable to all stressors.  Finally, there was no evidence of recurrent patellar subluxation or dislocation in July 2013, and strength, joint stability, and medial-lateral instability testing results were all normal.  Based on the medical evidence, the Board finds the Veteran's service-connected left knee disability does not warrant a disability rating in excess of 10 percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

The Board notes that 40 percent is the highest disability rating provided under Diagnostic Code 5262 for impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  However, the Board has also considered whether the Veteran's left knee disability would warrant a higher disability rating under a separate Diagnostic Code.  Here, the evidence does not reflect ankylosis of the knee in flexion between 20 degrees and 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  In addition, the evidence does not demonstrate extension limited to 45 degrees to warrant a higher disability rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  As such, the Board finds the preponderance of the evidence does not support a disability rating in excess of 40 percent for impairment of the tibia and fibula and/or painful limitation of motion at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In particular, the continuation of the 40 percent disability rating under Diagnostic Code 5262 was based, in part, on the Veteran's reports of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, effusions, and episodes of dislocation and locking several times a week.  In addition, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  Here, the Board finds the evidence does not support disability ratings greater than those already assigned for the Veteran's left knee disability at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected left knee disability is evaluated as a disability of the musculoskeletal system, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a.  Throughout the period on appeal, the Veteran's knee disability was manifested by pain, instability, and limitation of motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluations assigned.  Evaluations in excess of that assigned are provided for certain manifestations of disabilities of the musculoskeletal system, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describe the Veteran's disability levels and symptomatology throughout the period on appeal, and therefore, the schedular evaluations are adequate and no referral is required.   See 38 C.F.R. §§ 4.71a; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


Low Back Disability

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records demonstrate treatment for and a diagnosis of a low back disability.  In particular, x-ray examination in September 1991 revealed mild narrowing of L5-S intervertebral disc space compatible with degenerative disc disease.  Additionally, a July 1992 service treatment record shows the Veteran had low back pain and a previous trauma in 1986.  X-ray examination revealed a slipped disc.  Physical findings were compatible with L4-5 herniation on the right.  Additionally, a magnetic resonance imaging scan (MRI) in March 1994 revealed a small focal protrusion of disc material left laterally at T12-L1; degenerative disc disease at L1-2 with posterior osteophyte formation; and minimal facet hypertrophy in the lower lumbar spine less than one year following the Veteran's separation from active duty.  Furthermore, a VA examiner in July 2013 confirmed that the March 1994 MRI demonstrated findings of degenerative disc disease and osteoarthritis. 

As the medical evidence establishes that degenerative disc disease and osteoarthritis manifested to a compensable degree within one year of discharge from service, the Board finds a chronic low back disability is presumed to have been incurred in service, and service connection for degenerative disc disease and osteoarthritis is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  



ORDER

A disability rating in excess of 10 percent for lateral instability of the left knee is denied.

A disability rating in excess of 40 percent for impairment of the tibia and fibula of the left knee is denied.

Service connection for degenerative disc disease and osteoarthritis is granted.


REMAND

In July 2013, a VA examiner provided an opinion as to whether the Veteran's service-connected left knee disability rendered him unable to secure and follow a substantially gainful occupation.  In August 2013, entitlement to service connection for the Veteran's right knee disability, and by this decision, the Board grants entitlement to service connection for degenerative disc disease and osteoarthritis.  As the VA examiner did not have the opportunity to comment upon the effects of the Veteran's now-service-connected right knee disability and low back disability on his ability to secure and maintain substantially gainful occupation, the Board finds remand is warranted for an additional examination and opinion.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless, of the Veteran's response, the RO must attempt to obtain all VA treatment records dated from June 2013 to the present for the Veteran from the VA Medical Center in Cincinnati, Ohio, along with records from all associated outpatient clinics.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the minimum schedular criteria for entitlement to a TDIU but the evidence demonstrates that the Veteran was unemployable by reason of his service-connected disabilities at any time during the pendency of the appeal, the claim must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


